CONSULTING FEE AGREEMENT

This Agreement between Aero Marine Engine, Inc. (herein referred to as “Aero
Marine”) and Carlyle Financial Consulting Group herein referred to as
“Consultant”) is entered into this 25th day of August, 2004 (herein referred to
as the “Effective Date”).

WHEREAS, Consultant and Aero Marine desire to enter into this Agreement pursuant
to the terms and conditions contained herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties to this Agreement, said parties
agree as follows:

The Recitals to this Agreement as above stated are hereby fully incorporated
into the terms and conditions of the Agreement.

Consultant will continue to provide consulting services for all International
Investment Banking Services.  Consultant will also continue coordinate
prospective acquisitions in European countries and the Arabian Gulf.

The Consulting Fee shall be 1.4 million shares.

The parties will, upon request of the other party, promptly execute and deliver
all additional documents reasonably deemed by the other to be necessary,
appropriate or desirable to complete this Agreement.

Each party shall pay its own expenses incurred in connection with this
Agreement.

This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by each of the
parties.

All notices, requests, claims, demands and other communications shall be in
writing and shall be given (and shall be deemed to have been duly given if so
given) if delivered in person, by cable, telegram or telex, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties.

This Agreement may be executed in two or more counterparts, and by fax, each of
which shall be deemed to be original, but all of which together shall constitute
one and the same document.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada (regardless of the laws that might otherwise govern under
applicable principles of conflicts of law).

This Agreement shall be binding upon, insure to the benefit of, and be
enforceable by the successors and assigns of the parties.  Nothing expressed or
referred to in this Agreement is intended or shall be construed to give any
person other than the parties to this Agreement or their respective successors
or assigns any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision.

This Agreement and the documents expressly referred to, constitutes the entire
agreement among the parties with respect to the subject matter.

IN WITNESS, the parties have caused this Agreement to be duly executed and
delivered on the day and year first above written.


AERO MARINE ENGINE, INC.                            CONSULTANT

By:/s/Benjamin Langford           _________                  By:/s/Miguel
Gonzalez Meda                            
            Benjamin
Langford                                                       Miguel Gonzalez
Meda,
Its:        President and duly authorized                            Its:       
Managing Director
            Officer